            Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 1 of 8 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint


                              UlvITED STATES DISTRICT COURT
                                                                                                  ~~~             'FILED
                                                       fOI' the                                      ~ 1ERI~ `~, c' ~~cra ~r   rnI~RT.i

                                           Central District of California                    ~           ~~T ~ ~            ~ l
                                                                                                                       zoos ~ ~
 United States of America                                                                    ~~~ CEh'rRA~ o~sl;~; ,               '       r'

                 v.

 Jeffrey Broderick,                                                Case No.

                 Defendant.                                           ~ ~~~ O 4 b


                                         CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of October 29, 2019, in the county ofLos Angeles in the Central District of California, the

defendant violated:

          Code Section                                            Offense Description

          21 U.S.C. § 841(a)(1)                                Possession with Intent to Distribute a
                                                               Controlled Substance

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        D Continued on the attached sheet.


                                                                                      ~S
                                                                                Complainant's signature

                                                                      Wilford Claiborne, t7.S. Postal Inspector
                                                                                Printed name and title
Sworn to before me and signed in my presence.
                                                                                ~e~dr.~.~..~_~ ~°. '~ ~ _ ,..
Date:                 (0
                       ' 3D't°~
                                                                                  Judge's signature

City and state: Los Angeles, California                    _         Hon. Charles Eick, U.S. Magistrate Judge
                                                                                Printed name and title
      Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 2 of 8 Page ID #:2


                                    T L~L7TT T<fTT




  I, Wilford Claiborne, being duly sworn, declare and state as

  follows:

                           I. PURPOSE OF AFFIDAVIT

          1.    This affidavit is made in support of a criminal

  complaint against Jeffrey Broderick ("BRODERICK") for a

  violation of 21 U.S.C. ~ 841(a)(1): Possession with Intent to

  Distribute a Controlled Substance.

          2.    This affidavit is also made in support of an

  application for a warrant to search a United Parcel Service

  package with tracking number 1Z60RV441391663759 ("SUBJECT

  PARCEL"), in the custody of the United States Postal Inspection

  Service ("USPIS"), in Los Angeles, California, as described more

  fully in Attachment A.

          3.    The requested search warrant seeks authorization to

  seize.evidence, .fruits,. or.instrumental. t.ies .of.violations of 21. .

  U.S.C. ~ 841(a)(1) (possession with intent to distribute

.. controlled substances), 21 U.S.C. ~ 843(b) (unlawful use of a

  communication facility, including the mails, to facilitate the

  distribution of a controlled substance) and 21 U.S.C. ~ 846

  (conspiracy and attempt to distribute controlled substances (the

 "Subject Offenses"), as described more fully in Attachment B.

  Attachments A and B are
                        _. incorporated _herein by reference.

- -   -   4-:The-facts set -forth in t-his affidavit are based upon- _
                             _.
  m y personal observations, my training and experience, and

  information obtained from various law enforcement personnel and
      _ _. _        _
  witnesses.     This affidavit is intended to show merely that there
     Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 3 of 8 Page ID #:3



  is sufficient probable cause for the requested complaint and

  search warrant, and does not purport to set forth all of my

  knowledge of, or investigation into, this matter.             Unless

  specifically indicated otherwise, all conversations and

  statements described in this affidavit are related in substance

  and in part only.

                           II. BACKGROUND OF AFFIANT

        5.    I am a Postal Inspector with the United States Postal

  Inspection Service (~~USPIS"), Los Angeles Division, in Los

  Angeles, California and have been so employed since August 2013.

  From August 2013 until November 2017, I was assigned to the Los

  Angeles Mail Theft Team.        I am currently assigned to the

  Prohibited Mailing and Illegal Narcotics Team.            I have completed

  a twelve-week Postal Inspector Basic Training course, which

  included training in the investigation of narcotics trafficking

  via .the .United. States.Ma.il.               ...                         _

        6.    Additionally, I have worked dozens of drug cases

  involving such narcotics as cocaine, methamphetamine, fentanyl,

  heroin, GHB, and many other controlled substances.             I have

  managed two Los Angeles Division teams in the past seven months,

  including the prohibited mailing narcotics team for three

  months.    I have performed controlled deliveries of narcotics as

  well as drug proceeds;.participated - and overseen the execution

-- of -r-es-ide-ntial- sea-rch war--rants -and -sur-veillance of- individuals - ---

  and vehicles.     I have provided training to new narcotic team

  members on how to pursue narcotic suspects including profiling

  of parcels suspected to contain narcotics and/or proceeds



                                            2
   Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 4 of 8 Page ID #:4



  derived from the sales of narcotics.        I have attended

  approximately ten trainings related specifically to narcotics

  within the last three years.

                      III. SUNIl~lARY OF PROBABLE CAUSE

        7.    On October 29, 2019, United States Postal Inspectors

  executed a federal search warrant at BRODERICK's apartment

 located at 5217 Hollywood Boulevard, Apartment 408, Los Angeles,

 CA 90027 (the "Residence") and found approximately 1,762 gross

 grams of methamphetamine at the Residence.          While Inspectors

 were executing the federal search warrant, UPS delivered the

 SUBJECT PARCEL to the door of the Residence.          Post-Miranda,

 BRODERICK said the methamphetamine located in Residence was his

 and that he thinks the SUBJECT PARCEL contains $9,000, which is

 payment for methamphetamine BRODERICK had previously sold.

                      IV. STATEMENT OF PROBABLE CAUSE

        8.. _ .Based on_my review .of law enforcement reports, . . _ .

 conversations with other law enforcement agents, and my own

 knowledge of the investigation, I am __aware of the following:

        A.   Federal Search Warrant Executed at the Residence.

        9.   On October 28, 2019, the Honorable Alicia G.

 Rosenberg, U.S. Magistrate Judge, authorized a federal search

 warrant, 2:19-N1J-04570, for the Residence, which was solely

 occupied by BRODERICK.      The search warrant authorized _ Inspectors
                                                             _
 to search for evidence,- _fruits, and-instr-umental- -tie-s-of-          ---
     ..                                              -   .
 possession with intent to distribute controlled substances and

'conspiracy to do the same, in violation of 21 U.S.C. ~~ 841,

 846.


                                                       __
                                         3
        Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 5 of 8 Page ID #:5



           10.     When Inspectors entered the Residence, they found

      small quantities of suspected methamphetamine laid out onto a

      table adjacent to baggier.      During the execution of the warrant,

      BRODERICK was read his Miranda rights, acknowledged he

      understood them, and agreed to speak with Inspectors.          Post-

      Miranda, BRODERICK gave me the code to a safe found within the

      Residence.    Within the safe, packages containing approximately

      1,762 gross grams of a crystal-like substance that appeared to

      be methamphetamine were found.      A sample of the suspected

      methamphetamine recovered from the safe was tested using a

      TruNarc Handheld Narcotics Analyzer, and the test came back

      positive for methamphetamine.

           11.   BRODERICK was placed under arrest at approximately

      2:30 p.m. after the methamphetamine was recovered from the safe.l

           B.    Delivery of the SUBJECT PARCEL and BRODERICK's
                 P,cl~nission of the SUBJECT PARCEL's Contents.
                  _.           ..                     _ ..
           12.   While Inspectors were executing the search warrant of

      the Residence, the SUBJECT PARCEL was delivered .and placed in

      front of the Residence's door.      The SUBJECT PARCEL was addressed

      to ~~JEFFREY BRODERICK APT 408 5217 Hollywood Blvd LOS ANGELES,




            1 I initiaJ_ly handcuffed and detained BRODERICK at
       approximately 12:00 p.m. BRODERICK was handcuffed after he
      followed InspEctors into the lobby of the apartment complex
                        lives to ask what Inspectors were doing in the
       where BRODERICK _.
 --    hallway outside of the Residence. Inspectors wer-e examini-ng the._
__    layout of the apartirient complex--because Inspectors were   -   -
       originally planning to execute the search warrant for the
       Residence on October 30. But because I was approached by
       BRODERICK, I decided to detain and prevent him from reentering
      -the Residence (and possibly destroying evidence), while a
       sufficient number of Inspectors could arrive to safely search
       the Residence a day earlier than planned.


                                             D
   Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 6 of 8 Page ID #:6



 CA 90027-4968."        The return address was listed as ~~CHRIS SIGMON

 (704)689-8434 27 LENICK SHELBY NC 28152."

        13.    Following the search of the Residence, BRODERICK

 requested to speak with Inspectors after he was transported from

 the Residence to the USPIS Alameda Domicile, located in Los
        i
 Angeles.      I again read BRODERICK his Miranda Rights, BRODERICK

 reiterated that he understood his rights, and said he was

 willing to speak with me.

        14.    Post-Miranda, BRODERICK said he sells methamphetamine

 to a person named Chris Sigmon ("SIGMON") and that BRODERICK

 stated he has previously sold pounds of methamphetamine to

 SIGMON on prior occasions.                BRODERICK stated he planned to ship

 the methamphetamine found in the safe Inspectors located in the

 Residence to SIGMON, who.BRODERICK believed was in Charlotte,

 North Carolina.       BRODERICK said he thinks the SUBJECT PARCEL

 contains. $9,000,_ which w.as payment_ from .SIGMON .to_ BRODERICK for

 methamphetamine.       BRODERICK said there were text messages in an

 iPhone, which Inspectors had seized and had authority to view

 under the search warrant.                BRODERICK directed Inspector Thompson

 and me to a text message conversation between BRODERICK and

 SIGMON.      I reviewed several text messages and found a discussion

 about the sale of methamphetamine between BRODERICK and a

 contact in BRODERICK's phone listed as ~~Chris;" the first name

_ of SIGMON. _. _ __              _ _ _                 _.             _-




                       __                         _ _
                            ~ -                  5
     Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 7 of 8 Page ID #:7



               V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES

         15.   Based on my training and experience and familiarity

 with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

               a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.

               b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.        Such records may be in parcels mailed between

drug traffickers are records of sales.

               c.   Los Angeles is a major source area for drugs.         As

such, drugs are frequently transported from Los Angeles through

th_e mail, or.othe.r couriers..such as. UPS and Federa_l.Express and

the proceeds from - drugs sales are frequently returned to Los

Angeles through _the mail and such couriers. _ _

               d.   Drug traffickers often use vacuum sealing,

cellophane, and carbon paper to wrap currency in an attempt to

prevent law enforcement canines from positively alerting to the

smell of drugs on the currency and also use carbon paler in this

manner
_..    to hide the currency from x-ray detection.

- -- -         e.   -Drag traffickers -often-use USPS P-rority Ma-i:1 .--

Express and UPS Next Day Air Services, which are the USPS and

UPS's overnight/next day delivery product. Drug traffickers use
  __    _        _.   _
these next day delivery services because of their sped,


         __                                                                      __
                                          6
  Case 2:19-mj-04641-DUTY Document 1 Filed 10/30/19 Page 8 of 8 Page ID #:8



reliability, and the ability to track parcel's progress to

delivery.

                                              VI. CONCLUSION

      16.   For all of the reasons described above, there is

probable cause to believe that JEFFREY BRODERICK has committed a

violation of 21 U.S.C. § 841(a)(1): Possession with Intent to

Distribute a Controlled Substance.                          There is also probable cause

that the items to be seized described in Attachment B will be

found in a search of the SUBJECT PARCEL described in Attachment

A.



                                                                    ~S
                                                           Wilford Claiborne, U.S. Postal
                                                           Inspector
                                                           U.S. Postal Inspection Service

Subscri~d to and sworn before me
this ~~  day of October, 2019.

                ip                              ,~
                4~ 1 L   ~ M.. ..   C ~. ~. 'td u ~l




HONORABLE CHARLES SICK
UNITED STATES MAGISTRATE JUDGE




                                                           _ _ __        __
                                                       7
